Citation Nr: 0901571	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-39 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility in June 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1960 
to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision which denied 
medical expense reimbursement from June 2005 treatment.  

In January 2008, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a January 2008 remand, the Board requested that all 
records from the Daytona Beach VA Outpatient Clinic on and 
around June 10, 2005 be gathered and associated with the 
claims file.  These records were in regard to an inflamed 
lesion of the right lower leg.  If these records were not 
available a negative response was requested.  Additionally, 
the Board requested that a corrective statement of the case 
(SOC) be issued addressing the veteran's treatment at Bert 
Fish Medical Center in June 2005.  The original SOC in issued 
in November 2005 referred to treatment at South Lake Hospital 
in November 2004 (there is no indication that the veteran 
received treatment or is seeking reimbursement for treatment 
from South Lake Hospital in November 2004).  The claims 
folder does not show that the requested development was 
completed.  The record also does not contain a supplemental 
SOC following the Board's January 2008 remand.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Daytona Beach 
VA Outpatient Clinic on and around the 
date of June 10, 2005.  (The veteran seeks 
reimbursement for treatment at Bert Fish 
Medical Center for an inflamed lesion of 
the right lower leg.  He asserts that his 
physician, Dr. PM, at the Daytona Beach VA 
Outpatient Clinic, advised him to go to 
the emergency room and informed him that 
VA would be responsible for payment.)  All 
efforts to obtain VA records should be 
fully documented, and VA must provide a 
negative response for the claims file if 
records are not available.  

2.  Readjudicate the claim for entitlement 
to reimbursement for medical expenses 
incurred at a private medical facility in 
June 2005.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental SOC 
and allow an appropriate opportunity to 
respond.  Ensure that any supplemental SOC 
corrects the prior November 2005 SOC and 
that it addresses the veteran's treatment 
at Bert Fish Medical Center in June 2005.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

